Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-27 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Handaric (EP3202554).
Regarding claim 26, Handaric discloses preformed thermoplastic pavement marking configured to be applied to paving on the ground, the pavement marking comprising:
a first pavement marking portion integrally formed of a first sheet of thermoplastic pavement marking material;
a second pavement marking portion integrally formed of a second sheet of thermoplastic pavement marking material; and
	a bonding interface defined by an energization zone, in which the material of the first pavement marking portion has been integrally joined with the material of the second pavement marking portion by means of mechanical energy transfer to the energization zone (thermoplastic preforms are positioned and heated to bond them to asphalt or concrete – see paragraphs [0002] and [0010]-[0013]).
	It is noted that Handaric does not disclose the mechanical energy transfer. However, the claim is directed to a product (i.e. pavement marking). While the mechanical energy transfer has been fully considered, it is not given patentable weight in so far as it does not affect the structure of the pavement marking being claimed.
Regarding claim 27, Handaric discloses a preformed thermoplastic pavement marking, configured to be applied to paving on the ground, responsive to:
providing the first sheet of thermoplastic pavement marking material;
providing the second sheet of thermoplastic pavement marking material;
positioning the first and second sheets next to each other;
transferring energy to the energization zone along an edge of at least one of said first and second sheets of thermoplastic pavement marking material, to locally liquefy a portion of thermoplastic material of said at least one of the first and second thermoplastic pavement marking material sheets in the energization zone; and
solidifying the liquefied thermoplastic of the energization zone to form a bond between the first and second sheets, wherein the energy is transferred by means of mechanical energy transfer, such as by mechanical vibration (thermoplastic preforms are positioned and heated to bond them to asphalt or concrete – see paragraphs [0002] and [0010]-[0013]).
It is noted that Handaric does not disclose the mechanical energy transfer or mechanical vibration. However, the claim is directed to a product (i.e. pavement marking). While the mechanical energy transfer and mechanical vibration have been fully considered, they are not given patentable weight in so far as they do not affect the structure of the pavement marking being claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Handaric (EP3202554) in view of Boussu et al (US Patent 6,749,704).
Regarding claim 15, Handaric discloses method of producing a preformed pavement marking prior to application to paving on the ground, the method comprising:
providing a first sheet of thermoplastic pavement marking material;
providing a second sheet of thermoplastic pavement marking material;
positioning the first and second sheets next to each other;
transferring energy to an energization zone along an edge of at least one of said first and second sheets of thermoplastic pavement marking material, to locally liquefy a portion of thermoplastic material of said at least one of the first and second thermoplastic pavement marking material sheets in the energization zone; and solidifying the liquefied thermoplastic of the energization zone to form a bond between the first and second sheets (thermoplastic preforms are positioned and heated to bond them to asphalt or concrete – see paragraphs [0002] and [0010]-[0013]). 
However, Handaric does not disclose the mechanical energy transfer or mechanical vibration as claimed by the applicant. Regarding this difference the applicant is directed to the reference of Boussu.
Boussu discloses a method for ultrasonic bonding which employs an ultrasonic horn or sonotrode 14 transmit vibrations to heat and thereby bond thermoplastic elements 10 and 12 together. See col. 2, line 64 through col. 3, line 5.
It would have been obvious to one having ordinary skill in the art to employ ultrasonic vibrations to heat the materials, as taught by Boussu, in the method of Handaric since Handaric discloses in paragraphs [0002] and [0012] that any of a number of conventional heating techniques may be employed to heat the materials.
Regarding claim 16, it is the examiner’s position that Handaric inherently discloses liquefying the thermoplastic material to a liquefaction depth of at least 25% of a thickness of one of the first and second sheets based on the temperatures recited in paragraph [0012] to bond the materials.
Regarding claim 17, Handaric discloses prior to joining the first and second sheets, placing them in non-overlapping abutment (see Fig. 2).
Regarding claim 18, since Handaric discloses a single heating temperature to bond all the materials together, such materials must inherently have similar melting points.
Regarding claim 19, Handaric discloses cutting each of the first and second sheets to define, when positioned next to each other, at least a portion of a final shape of said preformed pavement marking (see paragraph [0009] and Figs. 1-2).
Regarding claim 21, Handaric does not disclose providing the first sheet as a roll of thermoplastic material. Regarding this difference the applicant is directed to the reference of Boussu.
Boussu discloses providing elements 10 and 12 from rolls (see Fig. 1). It would have been obvious to one having ordinary skill in the art to supply the materials from rolls, as taught by Boussu in or der to provide the predictable result of transport and position of longer and larger materials.
Regarding claim 24, the heated belt conveyor shown in Fig. 2 of Handaric inherently heats the bottom face of the sheets.

Claims 20, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Handaric (EP3202554) in view of Boussu et al (US Patent 6,749,704) in further view of Greer et al (US 2011/0123769).
Regarding claim 20, Handaric does not disclose cutting the composite sheet formed by the joined sheets as claimed by the applicant. Regarding this difference, the applicant is directed to the reference of Greer.
Greer discloses a system for making a thermoplastic road marking composition. This system provides slits or cuts 150 which facilitate placement of the articles 100. It would have been obvious to one having ordinary skill in the art provide slits or cuts in the joined sheets, as taught by Greer, in the method of Handaric in order to provide the predictable result of facilitating placement of the articles.
Regarding claim 22, it is the examiner’s position that intermittent or spot welding is well known and conventional in the art for enabling quicker assembly of multiple components that are to be bonded together. For this reason, it would have been obvious to one having ordinary skill in the art intermittent or spot welding in the method of Handaric.
Regarding claim 23, Handaric does not disclose the wear layer as claimed by the applicant. Regarding this difference, the applicant is directed to the reference of Greer.
Greer discloses embedding reflective glass beads into the top surface of the articles which functions as a wear layer. It would have been obvious to one having ordinary skill in the art to employ a wear layer of reflective beads, as taught by Greer, in the method of Handaric in order to provide the predictable result of improve visibility.
Regarding claim 25, Handaric does not disclose melt precursor as claimed by the applicant. Regarding this difference, the applicant is directed to the reference of Greer.
Greer discloses employing an adhesive backing layer (see claim 17) which functions as a melt precursor. It would have been obvious to one having ordinary skill in the art to employ such an adhesive backing layer, as taught by Greer, in the method of Handaric in order to provide the predictable result of improving the bond of the materials to a substrate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 12, “such as” is indefinite since it is unclear if the claim requires a mechanical vibration.
Claim 23, line 2, “such as” is indefinite since it is unclear if the claim requires glass beads.
Claim 27, line 12, “such as” is indefinite since it is unclear if the claim requires a mechanical vibration.
Each of claims 16-25 depend from canceled claim 1 instead of from claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745